        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 1 of 27




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

JOHN MILLS, LLC and                             )
KYLE MOTOLA,                                    )
                                                )
      Plaintiffs,                               )
                                                )
v.                                              )   Case No.: _________________
                                                )
CHRISTOPHER GLEN FINLEY,                        )
PAMELA MICHELLE FINLEY, and                     )
ASHER’S ATTIC, LLC,                             )
                                                )
      Defendants.                               )
                                                )

                                   COMPLAINT

      John Mills, LLC and Kyle Motola file this Complaint against Christopher

Glen Finley, Pamela Michelle Finley, and Asher’s Attic, LLC (collectively the

“Defendants”) as follows:

                                    Introduction

                                           1.

      Defendants are infringing Plaintiffs’ copyrights by selling goods with copycat

designs and are impersonating multiple individuals and entities – even Plaintiffs

themselves – to file false claims of copyright infringement against Plaintiffs as part

of a deliberate, ongoing campaign to destroy Plaintiffs’ business.
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 2 of 27




                                    Plaintiffs

                                         2.

      Plaintiff John Mills, LLC is a limited liability company organized under the

laws of the State of Oregon with its principal place of business at 1319 SE MLK

Boulevard #170, Portland, Oregon 97214.

                                         3.

      Plaintiff Kyle Motola is an individual and a resident of the State of Oregon.

Kyle Motola is Director of Marketing and Operations of John Mills, LLC.

                                   Defendants

                                         4.

      Defendant Christopher Finley is an individual and a resident of the State of

Georgia. Christopher Finley is Co-Owner of Asher’s Attic, LLC.

                                         5.

      Defendant Christopher Finley can be served with process at his residence in

Forsyth County at 6420 Boulder Ridge, Cumming, Georgia 30028.

                                         6.

      Defendant Pamela Finley is an individual and a resident of the State of

Georgia. Pamela Finley is Co-Owner of Asher’s Attic, LLC.




                                        2
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 3 of 27




                                            7.

      Defendant Pamela Finley can be served with process at her residence in

Forsyth County at 6420 Boulder Ridge, Cumming, Georgia 30028.

                                            8.

      Defendant Asher’s Attic, LLC is a limited liability company organized under

the laws of the State of Georgia with its principal place of business at 6420 Boulder

Ridge, Cumming, Georgia 30028.

                                            9.

      Defendant Asher’s Attic, LLC can be served with process upon its registered

agent, Christopher Finley, at 3055 Kentmere Drive, Cumming, Georgia 30040.

                            Subject Matter Jurisdiction

                                            10.

      The Court has subject matter jurisdiction over Counts I and II (copyright

infringement) under 28 U.S.C. Sections 1331 (federal question jurisdiction) and

1338(a) (action arising under the Copyright Act) because they arise under the

Copyright Act (17 U.S.C. Section 101, et seq.). The Court has supplemental

jurisdiction over the state law claims in Count III (tortious interference with business

relations) under 28 U.S.C. Section 1367.




                                           3
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 4 of 27




                                 Personal Jurisdiction

                                             11.

       This Court has personal jurisdiction over Christopher Finley because he

resides in Forsyth County, which is within this judicial district and the claims against

him arise out of his actions within this judicial district.

                                             12.

       This Court has personal jurisdiction over Pamela Finley because she resides

in Forsyth County, which is within this judicial district and the claims against her

arise out of her actions within this judicial district.

                                             13.

       This Court has personal jurisdiction over Asher’s Attic, LLC because Asher’s

Attic, LLC is a Georgia resident, its registered agent’s office and principal place of

business are within this judicial district, and the claims against it arise out of its

actions within this judicial district.

                                         Venue

                                             14.

       Venue is proper here under 28 U.S.C. Section 1391(b)(1) because all

Defendants reside within this judicial district. Venue is also proper here under 28

U.S.C. Section 1391(b)(2) because a substantial part of Defendants’ wrongful


                                            4
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 5 of 27




conduct occurred in this judicial district.           Specifically, Defendants have

manufactured, advertised, offered for sale, and sold goods that infringe Plaintiffs’

copyrights and tortiously interfered with Plaintiffs’ current and prospective business

relations from within this judicial district.

                                          Facts

                                    John Mills, LLC

                                                15.

      John Mills, LLC is a full-service professional screen printing business

specializing in the design and production of custom apparel.

                                                16.

      John Mills, LLC offers custom graphic design and cutting edge printing

services.

                                                17.

      John Mills, LLC produces a wide variety of clothing including, but not limited

to, hoodies, sweatshirts, t-shirts and tank tops bearing various copyrighted art.

                               Kyle Motola’s Copyright

                                                18.

      On June 14, 2018, Kyle Motola’s two-dimensional artwork Schrute Farms

Bed & Breakfast (the “Schrute Farms Work,” shown below) was registered with the


                                            5
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 6 of 27




United States Copyright Office under Registration No. VA 2-132-052 (Exhibit A).




                          John Mills, LLC’s Copyright

                                        19.

      On May 28, 2019, John Mills, LLC’s two-dimensional artwork Hawkins av

club (the “Hawkins AV Club Work,” shown below) was registered with the United

States Copyright Office under Registration No. VA 2-153-146 (Exhibit B).




                                       6
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 7 of 27




                      The Parties’ Competing Web Stores

                                         20.

     John Mills, LLC operates an Amazon.com Storefront under the name

PowerDealz < https://amzn.to/37HIbxS>.

                                         21.

     PowerDealz sells novelty clothing that is imprinted with custom designs.

                                         22.

     Defendant Christopher Finley operates an Amazon.com Storefront under the

name Asher’s Apparel < https://amzn.to/2OlHrXm >.


                                       7
         Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 8 of 27




                                          23.

        Defendants’ Asher’s Apparel Amazon.com Storefront sells novelty clothing

that is imprinted with copycat designs.

                                          24.

        Defendant Pamela Finley operates an Etsy Shop under the name Asher’s

Apparel Co. <www.etsy.com/shop/AshersApparelCo>.

                                          25.

        Defendants’ Asher’s Apparel Co. Esty Shop sells novelty clothing that is

imprinted with copycat designs.

               Defendants’ Infringement of the Schrute Farms Work

                                          26.

        Defendants had access to the Schrute Farms Work at least through its

appearance on Plaintiffs’ popular PowerDealz Amazon Storefront on January 10,

2018.

                                          27.

        Defendants sell infringing clothing through their Asher’s Apparel Amazon

Storefront bearing two-dimensional artwork substantially similar to the Schrute

Farms Work in multiple styles and colors including, but not limited to, the

representative listing shown below:


                                          8
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 9 of 27




                                          28.

      Defendants sell infringing clothing through their Asher’s Apparel Co. Etsy

Shop bearing two-dimensional artwork substantially similar to the Schrute Farms

Work in multiple styles and colors including, but not limited to, the representative

listing shown below:




                                         9
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 10 of 27




              Defendants’ Infringement of the Hawkins AV Club Work

                                         29.

        Defendants had access to the Hawkins AV Club Work at least through its

appearance on Plaintiffs’ popular PowerDealz Amazon Storefront on November 22,

2016.

                                         30.

        Defendants sell infringing clothing through their Asher’s Apparel Amazon

Storefront bearing two-dimensional artwork substantially similar to the Hawkins AV

Club Work in multiple styles and colors including, but not limited to, the

representative listing shown below:




                                       10
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 11 of 27




                                       31.

      Defendants sell infringing clothing through their Asher’s Apparel Co. Etsy

Shop bearing two-dimensional artwork substantially similar to the Hawkins AV

Club Work in multiple styles and colors including, but not limited to, the

representative listing shown below:




                                      11
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 12 of 27




              Defendants’ False Claims of Copyright Infringement

                                         32.

      At least as early as October 2018, Defendants began filing false complaints of

copyright infringement against PowerDealz with Amazon.com regarding the

Schrute Farms Work.

                                         33.

      On October 29, 2018, Christopher Finley filed Amazon Complaint ID

5464777231 against PowerDealz for alleged copyright infringement using the email

address 19glen79@gmail.com in which he claimed to own the rights to the Schrute

Farms Work.




                                        12
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 13 of 27




                                          34.

      Amazon Complaint ID 5464777231 was not accompanied by any copyright

registration or other evidence to support Defendants’ allegations.

                                          35.

      As a result of Amazon Complaint ID 5464777231, Amazon.com removed

over 10 PowerDealz listings.

                                          36.

      As a result of Amazon Complaint ID 5464777231, PowerDealz has lost all

potential revenue from those listings since October 29, 2018.

                                          37.

      Amazon.com has not restored any of the listings it removed as a result of

Amazon Complaint ID 5464777231.

                                          38.

      On November 4, 2018, Christopher Finley filed Amazon Complaint ID

5492657941 against PowerDealz for alleged copyright infringement using the email

address 19glen79@gmail.com in which he claimed to own the rights to the Schrute

Farms Work.




                                         13
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 14 of 27




                                          39.

      Amazon Complaint ID 5492657941 was not accompanied by any copyright

registration or other evidence to support Defendants’ allegations.

                                          40.

      As a result of Amazon Complaint ID 5492657941, Amazon.com removed

over 15 PowerDealz listings.

                                          41.

      As a result of Amazon Complaint ID 5492657941, PowerDealz has lost all

potential revenue from those listings since November 4, 2018.

                                          42.

      Amazon.com has not restored any of the listings it removed as a result of

Amazon Complaint ID 5492657941.

                                          43.

      On June 10, 2019, Christopher Finley filed Amazon Complaint ID

61155187961 against PowerDealz for alleged copyright infringement posing as Kyle

Motola of Prints On Tap using the email address printsontappdx@gmail.com in

which he claimed to own the rights to the Schrute Farms Work.




                                         14
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 15 of 27




                                          44.

      Amazon Complaint ID 61155187961 was not accompanied by any copyright

registration or other evidence to support Defendants’ allegations.

                                          45.

      As a result of Amazon Complaint ID 61155187961, Plaintiffs were forced to

file a DMCA counternotice against themselves.

                                          46.

      As a result of Amazon Complaint ID 61155187961, Amazon.com removed

over 30 PowerDealz listings.

                                          47.

      As a result of Amazon Complaint ID 61155187961, PowerDealz has lost all

potential revenue from those listings since June 10, 2019.

                                          48.

      Amazon.com has not restored any of the listings it removed as a result of

Amazon Complaint ID 61155187961.

                                          49.

      On November 4, 2019, Christopher Finley filed Amazon Complaint ID

6565865541 against PowerDealz for alleged copyright infringement posing as

Plaintiff Kyle Motola using the email address glennicely79@gmail.com in which he


                                         15
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 16 of 27




claimed to own the rights to the Schrute Farms Work.

                                          50.

      Amazon Complaint ID 6565865541 was not accompanied by any copyright

registration or other evidence to support Defendants’ allegations.

                                          51.

      As a result of Amazon Complaint ID 6565865541, Amazon.com removed one

PowerDealz listing.

                                          52.

      As a result of Amazon Complaint ID 6565865541, PowerDealz has lost all

potential revenue from that listing since November 4, 2019.

                                          53.

      Amazon.com has not restored any of the listings it removed as a result of

Amazon Complaint ID 6565865541.

                                          54.

      On November 18, 2019, Christopher Finley filed Amazon Complaint ID

6565862291 against PowerDealz for alleged copyright infringement posing as

Schrute Farms using the email glennicely79@gmail.com in which he claimed to own

the rights to the Schrute Farms Work.




                                         16
          Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 17 of 27




                                          55.

      Amazon Complaint ID 6565862291 was not accompanied by any copyright

registration or other evidence to support Defendants’ allegations.

                                          56.

      As a result of Amazon Complaint ID 6565862291, Amazon.com removed

over 180 PowerDealz listings.

                                          57.

      As a result of Amazon Complaint ID 6565862291, PowerDealz has lost all

potential revenue from those listings since November 18, 2019.

                                          58.

      Amazon.com has not restored any of the listings it removed as a result of

Amazon Complaint ID 6565862291.

             Count I – Copyright Infringement (Schrute Farms Work)

                                          59.

      Plaintiff repeats and incorporates into Count I paragraphs 1 through 58 above

and 69 through 91 below with the same force and effect as if again set forth fully

herein.




                                         17
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 18 of 27




                                         60.

       Relief is sought for copyright infringement under 17 U.S.C. Section 501, et

seq.

                                         61.

       Kyle Motola is the owner of the two-dimensional artwork Schrute Farms Bed

& Breakfast and of the corresponding copyrights and Certificates of Registration

(VA 2-132-052).

                                         62.

       Defendants have infringed the copyright in the Schrute Farms Work by

producing, marketing, and selling clothing bearing the Schrute Farms Work on

Amazon.com.

                                         63.

       Defendants have infringed the copyright in the Schrute Farms Work by

producing, marketing, and selling clothing bearing the Schrute Farms Work on

Etsy.com.

                                         64.

       Defendants’ infringement is ongoing.




                                        18
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 19 of 27




                                           65.

      At a minimum, Defendants acted with willful blindness to and in reckless

disregard of Kyle Motola’s copyright.

                                           66.

      As a result of their wrongful conduct, Defendants are liable to Plaintiffs for

copyright infringement and Plaintiffs are entitled to recover damages, which include

any and all profits Defendants have made as a result of their wrongful conduct under

17 U.S.C. § 504.

                                           67.

      Plaintiffs are also entitled to injunctive relief pursuant to 17 U.S.C. § 502 and

to an order impounding any and all infringing materials pursuant to 17 U.S.C. § 503.

Plaintiffs have no adequate remedy at law for Defendants’ wrongful conduct

because, among other things, (a) Kyle Motola’s copyright is unique and valuable

property which has no readily determinable market value, (b) Defendants’

infringement harms Plaintiffs such that Plaintiffs could not be made whole by any

monetary award, and (c) Defendants’ wrongful conduct, and the resulting damage to

Plaintiffs, is continuing.




                                         19
          Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 20 of 27




                                             68.

       Plaintiffs are also entitled to recover their attorneys’ fees and costs of suit. (17

U.S.C. § 505).

           Count II – Copyright Infringement (Hawkins AV Club Work)

                                             69.

       Plaintiff repeats and incorporates into Count II paragraphs 1 through 68 above

and 79 through 91 below with the same force and effect as if again set forth fully

herein.

                                             70.

       Relief is sought for copyright infringement under 17 U.S.C. Section 501, et

seq.

                                             71.

       John Mills, LLC is the owner of the two-dimensional artwork Hawkins AV

Club and of the corresponding copyrights and Certificates of Registration (VA 2-

153-146).

                                             72.

       Defendants have infringed the copyright in the Hawkins AV Club Work by

producing, marketing, and selling clothing bearing the Hawkins AV Club Work on

Amazon.com.


                                            20
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 21 of 27




                                           73.

      Defendants have infringed the copyright in the Hawkins AV Club Work by

producing, marketing, and selling clothing bearing the Hawkins AV Club Work on

Etsy.com.

                                           74.

      Defendants’ infringement is ongoing.

                                           75.

      At a minimum, Defendants acted with willful blindness to and in reckless

disregard of John Mills, LLC’s copyright.

                                           76.

      As a result of their wrongful conduct, Defendants are liable to Plaintiffs for

copyright infringement and Plaintiffs are entitled to recover damages, which include

any and all profits Defendants have made as a result of their wrongful conduct under

17 U.S.C. § 504.

                                           77.

      Plaintiffs are also entitled to injunctive relief pursuant to 17 U.S.C. § 502 and

to an order impounding any and all infringing materials pursuant to 17 U.S.C. § 503.

Plaintiffs have no adequate remedy at law for Defendants’ wrongful conduct

because, among other things, (a) John Mills, LLC’s copyright is unique and valuable


                                         21
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 22 of 27




property which has no readily determinable market value, (b) Defendants’

infringement harms Plaintiffs such that Plaintiffs could not be made whole by any

monetary award, and (c) Defendants’ wrongful conduct, and the resulting damage to

Plaintiffs, is continuing.

                                            78.

      Plaintiffs are also entitled to recover their attorneys’ fees and costs of suit. (17

U.S.C. § 505).

           Count III – Tortious Interference with Business Relations

                                            79.

      Plaintiff repeats and incorporates into Count III paragraphs 1 through 78

above and 87 through 91 below with the same force and effect as if again set forth

fully herein.

                                            80.

      Plaintiffs have existing business relationships with Amazon.com and

Amazon.com shoppers relating to their business.

                                            81.

      Plaintiffs have a reasonable expectation of future business relationships with

prospective Amazon.com shoppers and others with whom Plaintiffs do business or

with whom Plaintiffs may reasonably expect to do business. This expectancy is


                                           22
        Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 23 of 27




based, in part, on the considerable time, energy, and resources it takes to develop the

goodwill and reputation associated with Plaintiffs’ names.

                                           82.

       At all material times hereto, Defendants were aware of Plaintiffs’ existing

and/or prospective business relationships with Amazon.com and Amazon.com

shoppers.

                                           83.

       As described herein, Defendants intentionally and/or purposefully interfered

with Plaintiffs’ existing and prospective relationships by submitting false claims of

copyright infringement to Amazon.com resulting in the removal of over 250 of

Plaintiffs’ listings.

                                           84.

       As a direct and proximate result of Defendants’ conduct described herein,

Plaintiffs have sustained, and will continue to sustain, immediate and irreparable

harm and injury including, but not limited to, damage to reputation, losses in

revenues, loss of profits, loss of goodwill, loss of business relations with existing

and future Amazon.com buyers, and loss of competitive business advantage,

opportunity, and/or expectancy.




                                          23
          Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 24 of 27




                                           85.

      Defendants’ acts, omissions, conduct and transactions alleged herein were

intentional, and done willfully and maliciously toward Plaintiffs for the purpose of

causing injury to Plaintiffs, and with conscious disregard for Plaintiffs’ rights.

Plaintiffs’ injuries were intensified by the malicious conduct of Defendants, and

Defendants’ conduct justifies an award of exemplary and punitive damages pursuant

to O.C.G.A. Section 51-12-5.1.

                                           86.

      This matter arises out of contract; thus, Plaintiffs are entitled to recover their

attorneys’ fees and costs from Defendants pursuant to the Agreement or, in the

alternative, pursuant to O.C.G.A. Section 13-6-11 and/or other applicable law.

                Count IV – Injunction (Temporary and Permanent)

                                           87.

      Plaintiffs repeat and incorporate into Count IV paragraphs 1 through 86 above

and 90 through 91 below with the same force and effect as if again set forth fully

herein.

                                           88.

      As a result of Defendants’ copyright infringement, Plaintiffs have suffered

and continue to suffer and incur irreparable injury, loss of reputation, and pecuniary


                                          24
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 25 of 27




damages to be proved at trial. Unless enjoined by this Court, Defendants will

continue these acts and cause the public and Plaintiffs further immediate and

irreparable damage.

                                            89.

      As a result of Defendants’ tortious interference with business relations,

Plaintiffs have suffered and continue to suffer and incur irreparable injury, loss of

reputation, and pecuniary damages to be proved at trial. Unless enjoined by this

Court, Defendants will continue these acts and cause the public and Plaintiffs further

immediate and irreparable damage.

                                    Jury Demand

                                            90.

      Plaintiffs demand a trial by jury for all issues so triable.

                                  Prayer for Relief

                                            91.

WHEREFORE, Plaintiffs request the following relief:

A.    Preliminarily and permanently enjoin and restrain Defendant from:

        i.   Manufacturing, advertising, offering for sale, and selling any goods that

             infringe Kyle Motola’s copyright for the two-dimensional artwork

             Schrute Farms Bed & Breakfast (Registration No. VA 2-132-052); and


                                          25
     Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 26 of 27




      ii.   Manufacturing, advertising, offering for sale, and selling any goods that

            infringe John Mills, LLC’s copyright for the two-dimensional artwork

            Hawkins av club (Registration No. VA 2-153-146).

B.   Require Defendants to account to Plaintiffs for any and all revenue derived

     from and all damages sustained by Plaintiffs by reason of Defendants’ acts

     complained of herein;

C.   Award John Mills, LLC damages for copyright infringement pursuant to 17

     U.S.C. Section 504;

D.   Award Kyle Motola damages for copyright infringement pursuant to 17

     U.S.C. Section 504;

E.   Award John Mills, LLC exemplary and punitive damages pursuant to

     O.C.G.A. Section 51-12-5.1;

F.   Award Kyle Motola exemplary and punitive damages pursuant to O.C.G.A.

     Section 51-12-5.1;

G.   Award John Mills, LLC its reasonable attorneys’ fees, costs, and

     disbursements incurred on account of this civil action pursuant to 17 U.S.C.

     Section 505;

H.   Award John Mills, LLC its reasonable attorneys’ fees, costs, and

     disbursements incurred on account of this civil action pursuant to O.C.G.A.


                                        26
       Case 2:19-cv-00275-RWS Document 1 Filed 11/27/19 Page 27 of 27




      Section 13-6-11;

I.    Award Kyle Motola his reasonable attorneys’ fees, costs, and disbursements

      incurred on account of this civil action pursuant to 17 U.S.C. Section 505;

J.    Award Kyle Motola his reasonable attorneys’ fees, costs, and disbursements

      incurred on account of this civil action pursuant to O.C.G.A. Section 13-6-11;

      and

K.    Award Plaintiffs such other and further relief as the Court may deem just and

      proper.

Respectfully submitted this 27th day of November, 2019.

LILENFELD PC

/s/ David M. Lilenfeld
David M. Lilenfeld
Georgia Bar No. 452399
Robin L. Gentry
Georgia Bar No. 289899
Brian C. Huskey
Georgia Bar No. 543361
Kennington R. Groff
Georgia Bar No. 782901

3379 Peachtree Road NE, Suite 980
Atlanta, Georgia 30326
(404) 201-2520 – telephone
David@Lilenfeld.com
Robin@Lilenfeld.com
BH@Lilenfeld.com
KG@Lilenfeld.com


                                        27
